05/17/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0101



                                  No. DA 21-0101

IN THE MATTER OF:

S.K.,

              A Youth in Need of Care.


         ORDER GRANTING MOTION FOR EXTENSION OF TIME


        Upon consideration of Appellant Father’s motion for extension of time, and

good cause appearing, Appellant is granted an extension of time until June 8, 2021

to prepare, serve and file her opening brief. No additional extensions will be

granted for the opening brief.




                                                                        Electronically signed by:
ORDER GRANTING MOTION FOR EXTENSION OF TIME                                   Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 17 2021